                 Case 2:19-cv-01377-JCC Document 53 Filed 08/11/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RODNEY RICARDO BROWN,                                      CASE NO. C19-1377-JCC
10                             Plaintiff,                       ORDER
11          v.

12   JP MORGAN CHASE BANK NA,

13                             Defendant,
14
            v.
15
     MARIO A. ROBERSON, WILLIAM MICHAEL
16   BROWN, PAMELA CREMIEUX, and
     DOROTHY P. BROWN,
17
                               Third-Party Defendants.
18
19
            On August 10, 2021, the Court granted Third-Party Defendant Dorothy Brown’s motion
20
     to release funds in the Court registry and Ms. Brown’s counsel’s motion for attorney fees and
21
     costs. (Dkt. No. 52 at 3.) The Court directed Ms. Brown and counsel to submit a document
22
     indicating to whom each check should be made payable and to what mailing address each check
23
     should be sent. (Id.) Having now received that information, the Court ORDERS that the Clerk is
24
     authorized and DIRECTED to draw checks on the funds deposited in the registry of this Court in
25
     the principal amount of $58,759.35, plus all accrued interest, minus any statutory user fees, as
26


     ORDER
     C19-1377-JCC
     PAGE - 1
                Case 2:19-cv-01377-JCC Document 53 Filed 08/11/21 Page 2 of 2




 1   follows:

 2          1. The principal amount of $4,225.00, zero interest accrued, minus any statutory user

 3               fees, payable to Julie R. Sommer, and delivered via mail as follows:

 4               Julie R. Sommer
 5               701 Fifth Avenue, Suite 4640
                 Seattle, WA 98104
 6
            2. The principal amount of $54,534.35, plus all accrued interest, minus any statutory
 7
                 user fees, payable to Dorothy P. Brown, and delivered via mail as follows:
 8
                 Dorothy P. Brown
 9               c/o Julie R. Sommer PLLC
                 701 Fifth Avenue, Suite 4640
10
                 Seattle, WA 98104
11          DATED this 11th day of August 2021.




                                                          A
12

13

14

15                                                        John C. Coughenour
                                                          UNITED STATES DISTRICT JUDGE
16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C19-1377-JCC
     PAGE - 2
